      Case 4:19-cv-02704 Document 1 Filed on 07/23/19 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TERRANCE POSEY                         §
                                       §
                    Plaintiff,         §
v.                                     §           Civil Action No. 4:19-CV-02704
                                      §
LIBERTY INSURANCE CORPORATION         §
                                      §               (JURY)
                   Defendant.         §
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Insurance Corporation (“Defendant”), timely files this Notice of

Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §1446(b), removing

this action from the 133rd District Court of Harris County, Texas, to the United States District

Court for the Southern District of Texas, Houston Division, and in support thereof shows as

follows:

A.     Introduction

           1.   Plaintiff Terrance Posey (“Plaintiff”) commenced this lawsuit against Defendant in

 the 133rd District Court of Harris County, Texas, by filing his Original Petition on or about June

 6, 2019. A true and correct copy of the Original Petition is attached hereto as Exhibit “A.”

 Plaintiff served the Original Petition on Defendant on or around June 24, 2019. Defendant filed

 its Answer, Special Exceptions, and Jury Demand on July 11, 2019, true and correct copies of

 which are attached hereto as Exhibit “B.”

           2.   Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).
      Case 4:19-cv-02704 Document 1 Filed on 07/23/19 in TXSD Page 2 of 5



        3.     Plaintiff seeks to recover damages in this lawsuit based on allegations of breach of

 contract, violations of the Texas Insurance Code, and breach of the duty of good faith and fair

 dealing resulting from the alleged conduct of Defendant. Plaintiff’s claims arise under a

 homeowner’s policy of insurance issued by Defendant on certain property owned by Plaintiff,

 located in Harris County, Texas, which is alleged to have been damaged by Hurricane Harvey on

 or about August 22-29, 2017.

B.     Jurisdiction & Removal

       4.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiff is a citizen

of the State of Texas. Defendant is a corporation organized under the laws of the State of

Massachusetts with its principal place of business located in Boston.

       6.        In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332. Here Plaintiff, in accordance with the pleading requirements

of Texas State Courts, has expressly pleaded that he seeks monetary relief “over $100,000.00, but

not more than $200,000.” See Exhibit A at ¶ 4. The sum claimed by a plaintiff controls the court’s

“amount in controversy” analysis. Kennard v. Indianapolis Life Ins. Co., 420 F. Supp. 2d 601,

607 (N.D. Tex. 2006) citing St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 288,

58 S.Ct. 586, 82 L.Ed. 845 (1938); see also St. Paul Reinsurance Company, Ltd. v. Greenberg,




                                                 2
      Case 4:19-cv-02704 Document 1 Filed on 07/23/19 in TXSD Page 3 of 5



134 F.3d 1250, 1253 (5th Cir. 1998); Allen v. R & H Oil & Gas Company, 63 F.3d 1326, 1335 (5th

Cir. 1995). In general, the court will look to the plaintiff’s complaint regarding the pleaded amount

in controversy, but the court is also free to look to other information before the court, including

any discovery material and affidavits. Id.

       7.      If the court finds it necessary to consider additional information, items to be

considered in ascertaining the amount in controversy when the insurer could be liable for those

sums under state law are, inter alia, penalties, statutory damages, and punitive damages—not

interest or costs. St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

If a state statute provides for attorney’s fees, such fees are included as part of the amount in

controversy. Id. Here, the combination of Plaintiff’s allegations and Defendant’s evidence

demonstrate by more than a preponderance of the evidence that the amount in controversy exceeds

$75,000.00.

       8.      Here, Plaintiff is suing for benefits afforded to him under Defendant’s homeowners

insurance policy, which provides $147,400.00 in coverage to Plaintiff’s property. See a copy of

the declarations page for the insurance policy at issue in this case, attached at Exhibit “C.” In any

first party insurance action, the amount of contract damages can be up to the insured amount. In

addition, Plaintiff’s pleading states that he is also seeking exemplary damages and/or treble

damages and attorneys’ fees. See Exhibit A at ¶¶21-24. Thus, it is clear the types of damage he

is seeking, when considered jointly, put him well above the jurisdictional minimum. Taking all of

the allegations together, Defendant has ample reason to believe the potential damages in this matter

would be in excess of the minimum required for diversity jurisdiction. For these reasons,

Defendant believes it is reasonably clear that the amount in controversy exceeds the sum of

$75,000.00.




                                                 3
      Case 4:19-cv-02704 Document 1 Filed on 07/23/19 in TXSD Page 4 of 5



       9.       Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

       10.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 133rd District Court of Harris

County, Texas pursuant to 28 U.S.C. § 1446(d).

       11.      Attached hereto are all documents required by 28 U.S.C. § 1446(a).

       12.      Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure.

       13.      All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

       WHEREFORE, Defendant Liberty Insurance Corporation hereby removes the above-

captioned matter, now pending in the 133rd District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.
                                              /s/ J. Mark Kressenberg____________________
                                              J. Mark Kressenberg, Attorney in Charge
                                              JKressenberg@sheehyware.com
                                              Fed. Adm. No. 7793
                                              Texas State Bar No. 11725900
                                              Teresa E. Porter
                                              Tporter@sheehyware.com
                                              Fed. Adm. No. 3070355
                                              Texas State Bar No. 24076631
                                              909 Fannin Street
                                              Two Houston Center, Suite 2500
                                              Houston, Texas 77010-1003
                                              713-951-1000
                                              713-951-1199 (facsimile)

                                              ATTORNEYS FOR DEFENDANT LIBERTY
                                              INSURANCE CORPORATION


                                                  4
       Case 4:19-cv-02704 Document 1 Filed on 07/23/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Texas Rules of Civil Procedure on this the 23rd day
of July, 2019 to the following counsel of record:

        Noah M. Wexler
        Roland Christensen
        Jake Balser
        Jacob Karam
        Adam Lewis
        ARNOLD & ITKIN LLP
        6009 Memorial Drive
        Houston, Texas 77007
        (713) 222-3800
        (713) 222-3850 (facsimile)
        nwexler@arnolditkin.com
        rchristensen@arnolditkin.com
        jbalswer@arnolditkin.com
        jkaram@arnolditkin.com
        alewis@arnolditkin.com
        e-service@arnolditkin.com



                                                   /s/ J. Mark Kressenberg
                                            J. Mark Kressenberg

3505817_1




                                               5
